Writ of error brings for review judgment of conviction of the offense of having carnal intercourse with an unmarried female, under the age of eighteen years, of previous chaste character. *Page 308 
The plaintiff in error presents eight questions for our consideration.
The first and third questions challenge the sufficiency of the evidence.
The evidence has been examined and found to be sufficient to sustain the verdict.
The second question challenges the harmony of the verdict with the charge of the court. We find no basis for this contention.
The fourth, seventh and eighth questions challenge the action of the court in failing to give certain instructions.
The record fails to show that plaintiff in error presented any written request for specific instructions by the Court to the jury. Therefore, the court below has not had opportunity to consider the instruction contended for and will not be held in error where the charge given by the court is, as in this case, full and fair. See Rawlins v. State, 40 Fla. 155, 24 So. 65; Douglass v. State, 53 Fla. 27, 43 So. 424; Padgett v. State,64 Fla. 389, 59 So. 946, Ann. Cas. 1914B 897; Gillyard v. State, 65 Fla. 322, 61 So. 641; Hicks v. State, 75 Fla. 311, 78 So. 270; Hobbs v. State, 77 Fla. 228, 81 So. 444; Turner v. State, 99 Fla. 246, 126 So. 158; Pensacola Elec. Co. v. Bissett, 59 Fla. 360, 52 So. 367; Edwards v. Fitchner,104 Fla. 52, 139 So. 585; Jacksonville, etc., Ry. Co. v. Harris,33 Fla. 217, 14 Sou, 726, 39 Am. St. Rep. 127; Irvin v. State,19 Fla. 372; Lindsey v. State, 53 Fla. 56, 43 So. 87; Tindall v. State, 99 Fla. 1132, 182 So. 494.
The fifth and sixth questions challenge the sufficiency of the charge given by the trial court. If charges are not erroneous, but merely incomplete, it is the duty of the party objecting to submit appropriate charges and request them to be given to the jury to cover points alleged to be not sufficiently covered in the charges which the court has undertaken *Page 309 
to give. See Taylor v. State, 98 Fla. 881, 124 So. 445; Long v. State, 11 Fla. 295; Blige v. State, 20 Fla. 742, 51 An. Rep. 628.
The record discloses no reversible error and the judgment is affirmed.
So ordered.
TERRELL, C. J., and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.